DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
see Spec. 1-2) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Any claims filed in response to this Office Action must be with lines one and one-half or double spaced on good quality paper.  See 37 CFR 1.52(b).
Claims 1-11 are objected to because of the following informalities:  “Fish pen” in claim 1, line 1 should be amended to recite –A fish pen--; “Fish pen” in line 1 of each of claims 2-11 should be –The fish pen--; the claims should be amended to conform with USPTO form, e.g., “characterized in that” in line 2 of each of the claims should be changed to, for example, --comprising—or –wherein--; “and, wherein” in claim 1, line 4 should be –and wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with lack of antecedent basis issues. Applicants are requested to carefully review the claims and correct all lack of antecedent basis issues in any response to this Office Action.
Claim 1 recites the limitations "the net walls" and “the pull-down bodies” in lines 2 and 4, respectively.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 2 recites the limitations "the extension of inner net bag," “the pointed end,” and “the pointed end” in lines 6, 8, and 9, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “of external net bag,” “upper attachment point,” and “of bottom net,” in lines 7, 7, and 8, respectively, refer to the external net bag, upper attachment point, and bottom net, respectively, all previously recited in the claim, or to distinct structures; and whether “bottom end” in each of lines 8 and 9 refers to the inner bottom net or external bottom net.
Claim 3 recites the limitations "the pull down" and “the sea bed” both in line 2.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 4 recites the limitation "the pull down" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites, inter alia, “attached in a certain distance” in line 3, rendering the claim indefinite because it is unclear as to what the cones are “attached in” to.
Claim 8 recites the limitations “their lower ends,” “the buoyant collar,” and "their upper ends" in lines 3, 3-4, and 4, respectively.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 9 recites the limitations "the circular frame" and “the surface” in lines 2 and 3, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to what “the surface” is of.
Claim 10 recites the limitations "the arms" and “the roof nets” in lines 2 and 3, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to the meaning of “arranged in a distance” (emphasis added to denote indefinite language) in line 2; and whether “the roof nets…are equipped with a zipper” requires each of the roof nets to be equipped with a zipper, or the roof nets collectively have a zipper.
Claim 11 recites the limitation "the buoyant collar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loverich et al., U.S. Patent No. 5,617,813 (hereinafter Loverich), in view of Bender, AU 2014201866 A1.
Re Claim 1, Loverich teaches a fish pen having a net wall (8) and rope framework (112), wherein a lower part of the net wall and rope framework is attached to a pulldown body (120, 110, 130, 132, 134, 136, 140; see figure 16 and 10:15-43; compare figure 16, with Applicants’ figures 5 and 6; see also Spec. 4:24-26) with an upper attachment point (120) and a lower attachment point (110) having a certain see figure 16), and wherein, by pulling down the pull-down bodies, the net wall and rope framework are tensioned such that they are spread out from each other and are not in contact with each other. See id., figures 3 and 15, and 10:15-33.
Loverich teaches a net wall and rope framework rather than a double net wall. In other words, Loverich teaches a rope framework instead of a net wall.
Bender, similarly directed to a fish pen, teaches that it is known in the art for the fish pen to have a double net wall (24, 34; see figure 1 and paragraphs [0054]-[0055]), wherein the net walls are tensioned such that they are spread out from each other and are not in contact with each other. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rope framework of Loverich to support an outer net wall, as taught by Bender, in order to provide a predator net to prevent predators from accessing the fish in the inner net (see Bender at paragraph [0054]) by distancing the predators from the inner net (see Bender at paragraph [0055]), thereby preventing stock and financial loss (see Bender at paragraphs [0063] and [0065]) and protecting staff. See Bender at paragraph [0064].
Re Claim 2, as best understood, Loverich as modified by Bender teaches that the fish pen comprises a circular buoyant collar (Loverich 10a, see Loverich at figure 4A and 6:49-52; see also Bender 14, 16, 18, see Bender at figures 1 and 2 and paragraph [0047]), a circular bottom ring (Loverich 10b) arranged under the buoyant collar (see Loverich at figures 3 and 4A), a substantially cylindrical inner net bag (Loverich 8 forming 34) and a substantially cylindrical external net bag (Bender middle portion of 34; see Loverich as modified by Bender in the rejection of claim 1, supra) arranged between the collar and the bottom ring (see Loverich at figure 4A), a substantially conical lower, inner bottom net (Loverich 8 forming 32; see id. and Loverich at 6:45-49) in the extension of inner net bag (see id.), and a substantially conical lower, external bottom net (Bender lower portion of 34; see Loverich as modified by Bender in the rejection of claim 1, supra; see also Loverich at figure 4A and 6:45-49) in extension of external net bag (see id.), and wherein upper attachment point (Loverich 120) is attached to the pointed end of bottom net (compare Loverich at figure 16, with Applicants’ figure 5, showing the end of the bottom net not precisely pointed) and the lower attachment point is attached to the pointed end of the bottom net. See Loverich at figure 16; compare Loverich at figure 16, with Applicants’ figure 5, showing the end of the bottom net not precisely pointed.
Re Claim 4, Loverich as modified by Bender teaches that the pull down is performed by a load (Loverich 22 and/or 26; see Loverich at figures 1 and 4A and 5:14-21) suspended from the pulldown body. See id. and Loverich at figure 15.
Re Claim 5, Loverich as modified by Bender teaches that the net bags have integrated tension ropes (Loverich 11, 112; or Loverich 24) arranged to absorb the tension forces from the winch or the load (Loverich 22 and/or 26). See Loverich at figures 1 and 4A, 5:14-21, 5:36-38, 5:59-62, and 10:20-25.
Re Claim 8, Loverich as modified by Bender teaches that the fish pen further comprises a substantially conical roof construction (see Loverich at figure 4A) comprising several elongated arms (Loverich 11) attached on their lower ends to the buoyant collar (see Loverich at figure 4A and 5:36-38), and on their upper ends to a see Loverich at figures 1 and 4A), and wherein one or two roof nets (Loverich 8 forming 36; see id. and Loverich at 5:31-38 and 6:35-49) are arranged on top of or suspended from the arms (see id., noting that the arms of Loverich, disclosed as “support[ing]” the net segments, must either be below or otherwise attached above the roof net) to form roofing on the fish pen. See Loverich at figure 4A.
Re Claim 11, Loverich teaches a buoyant collar (10a; see figure 4A and 6:49-52), but does not teach that the buoyant collar comprises a walkway. 
Bender again teaches a buoyant collar (12, 14, 16; 112, 114, 116; see figures 1 and 7 and paragraphs [0047], [0060], and [0062]) comprising a walkway (192). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Loverich to have the buoyant collar comprise a walkway, as taught by Bender, in order to provide an access area for staff to perform maintenance and cleaning, as well as a platform for supporting their equipment (see Bender at paragraph [0062]), and provides a less cumbersome access means than that of Loverich (see Loverich at 7:17-42). Furthermore, augmenting Loverich to have the buoyant collar comprise a walkway would allow easy access for more surface-level maintenance and care.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loverich and Bender as applied to claim 1 above, and further in view of Kim, WO 2018/074771 A1 (English-language translation provided on PTO-892).
Re Claim 3, Loverich as modified by Bender teaches that the pull down is performed by a load (Loverich 22 and/or 26; see Loverich at figures 1 and 4A and 5:14-21) suspended from the pulldown body (see id. and Loverich at figure 15), rather than a winch on the sea bed.
Kim, similarly directed to a fish pen having walls (30, 60) attached to a pulldown body (see figures 2-4), teaches that it is known in the art for the pull down to be performed by a winch on the sea bed. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the load of Loverich as modified by Bender to be a winch on the sea bed, as taught by Kim, in order to provide a functionally-equivalent alternative means for adjusting the degree of submersion of the fish pen, depending on the operating preferences of a user. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). See also Spec. 4:28-5:2, 
Re Claim 6, Loverich as modified by Bender teaches that the pulldown body comprises an upper bottom structure (Loverich 120) and a lower bottom structure (Loverich 110) attached in a certain distance from a distance post (Loverich 12). See Loverich at figure 16, 10:15-20, and 10:35-40. Loverich as modified by Bender does not teach that the structures are cones, but rather cylinders. See Loverich at figure 16.
Kim, similarly directed to a fish pen having walls (30, 60) attached to a pulldown body (see figures 2-4), teaches that it is known in the art for the pulldown body to comprise an upper bottom cone (forming 33) and a lower bottom cone (61). See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the cylinders of Loverich as modified by Bender to be cones, as taught by Kim, in order to shape the structures to mirror the angles of extension of the conical lower inner and external bottom nets (see Loverich at figure 16), to provide optimum support for the nets and reduce tension at the connection points. Such a modification amounts to merely a change in shape, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loverich, Bender, and Kim as applied to claim 6 above, and further in view of Gace et al., U.S. Patent No. 10,231,443 B2 (hereinafter Gace).
Re Claim 7, Loverich as modified by Bender and Kim teaches that the distance post is a pipe (see Loverich at figures 5-7 and 7:17-42), having an opening (Loverich 42 or 54; or Loverich 56). Loverich as modified by Bender and Kim is silent as to whether the opening is above the upper bottom cone, and does not teach that the pipe is connected to a suction hose—though, it is noted, Loverich teaches pumping water from the pipe (see 7:39-41)—which pipe is arranged to suck in waste from the fish pen.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the opening of Loverich as modified by Bender and Kim to be above the upper bottom cone, in order to ensure that the opening allows for entry into the pen, as desired by Loverich. See Loverich at 7:25-40.
Furthermore, Gace, similarly directed to a fish pen, teaches that it is known in the art to have a central post (110) forming part of a central pipe (formed by 150; see figure 3), which pipe is connected to a suction hose (180; see id., figure 4, and 7:1-11), which pipe is arranged to suck in waste (M) from the fish pen. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Loverich as modified by Bender and Kim to have the pipe connected to a suction hose, which pipe is arranged to suck in waste from the fish pen, as taught by Gace, in order to maintain a clean interior of the fish pen and rid the pen of dead fish.
compare Loverich at figures 1 and 4A, with Applicants’ figure 9; see also Spec. at 5:22-25 for a broadest reasonable construction of “tight” consistent with the term’s use in Applicants’ Specification), and arranged to form an air-filled dome trapping air in the case the fish pen is pulled beneath the surface. Compare Loverich at figure 4A, with Applicants’ figure 9; the structure of Loverich appears to be the same as Applicants’ and would therefore perform in a similar manner. Furthermore, as the fish pen is pulled underwater, air is pushed upwardly toward the circular frame of Loverich as modified by Bender, Kim, and Gace (see Loverich at figure 4A), thus filling the domed area formed by Loverich 18, 8.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loverich and Bender as applied to claim 1 above, and further in view of Yoshida Kogyo K.K., GB 1515253 (hereinafter Yoshida).
Re Claim 10, Loverich as modified by Bender teaches that at least two of the arms (Loverich 11) are arranged in a distance to each other (see Loverich at figure 4A), the arms supporting roof nets (Loverich 8 forming 36). See id. and Loverich at 5:31-38 and 6:35-49. Bender further teaches an access zone (90). See figure 1.
Yoshida, similarly directed to a fish pen, teaches that it is known in the art to have at least two arms (arms forming frame sides 16) arranged in a distance to each other to form an access zone (opening into the pen, covered by 19; see figure 1 and 2:49-78), and wherein a roof net (19) in the access zone is equipped with a zipper (18, 20). See id.
see Loverich at 7:17-42), and to provide a zipper for easy access and closing of the access opening to protect the fish.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642